Citation Nr: 1012123	
Decision Date: 03/31/10    Archive Date: 04/07/10

DOCKET NO.  06-18 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, to include posttraumatic stress 
disorder (PTSD). 

2.  Entitlement to service connection for bladder cancer, 
also claimed as multiple cancers, to include as secondary to 
herbicide exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Kathy Diener, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1968.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from an August 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied a claim for service 
connection for PTSD and reopened and denied a claim for 
cancer.  The case was previously before the Board in April 
2009 and was remanded for further development.  

The case is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As noted above, the case was previously before the Board in 
April 2009 and was remanded for further development.  
Unfortunately, another remand is required.  A remand by the 
Board confers upon the Veteran, as a matter of law, the right 
to compliance with the remand instructions, and imposes upon 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  
In this case, the VA examiner failed to answer the question 
posed by the Board, and consequently the medical evidence of 
record is insufficient for the Board to properly adjudicate 
the claim.  Therefore, another remand is required. 

The Veteran is seeking service connection for bladder cancer, 
previously claimed as multiple cancers, which he contends is 
related to exposure to Agent Orange (AO) and diesel fuel in 
service.  Evidence of record shows that the Veteran has been 
diagnosed with recurrent bladder cancer described in the 
treatment records as soft tissue tumors.  Under § 3.309(e), 
certain cancers identified as soft tissue sarcomas are 
presumed to be caused by herbicide exposure.  The Board 
remanded the claim for a medical evaluation to determine the 
likely etiology of the Veteran's claimed cancers.  

Pursuant to the Board's remand instructions, the Veteran was 
afforded a VA examination in December 2009.  The examiner 
identified four conditions with which the Veteran has been 
diagnosed, including appendiceal cancer, bladder cancer and 
pseudomyxoma peritonei.  

With regard to the pseudomyxoma peritonei, the examiner twice 
stated, "This is not considered an Agent Orange mediated 
tumor."  The Veteran's representative asserts that these 
comments are ambiguous, in that it is unclear whether the 
examiner is offering his own medical opinion as to etiology 
or merely noting that the condition is not presumptively 
associated with AO exposure according to VA regulations.  He 
asks that the case be remanded for clarification by the 
examiner.  

When a medical examination report is susceptible to multiple 
fair, but inconsistent, meanings, the Board must return the 
report to the examiner for clarification.  See Vazquez-Flores 
v. Peake, 22 Vet.App. 37, 50 (2008); Daves v. Nicholson, 21 
Vet.App. 46, 51 (2007); 38 C.F.R. § 4.2 (2008).  Since the 
December 2009 examination could fairly be read with different 
meanings, on remand the examiner should be asked to clarify 
his remarks. 

Regarding the bladder cancer and the Veteran's contention 
that it was caused by exposure to AO and diesel fuel in 
service, the examiner remarked, "I do not know of this 
combination but I am presenting it to the Board."  He later 
stated, "I will leave this to VARO to adjudicate.  I have no 
knowledge that the patient is indeed correct."  

The Board finds that this opinion is inadequate because the 
examiner has declined to offer an opinion.  He has rather 
deferred to the Board to determine whether the Veteran's 
theory of the etiology of the claimed cancers is plausible.  
The Board is not permitted to engage in speculation as to 
medical causation issues, but "must provide a medical basis 
other than its own unsubstantiated conclusions to support its 
ultimate decision."  See Smith v. Brown, 8 Vet. App. 546, 
553 (1996).  Accordingly, a remand is required so that the 
examiner may provide a medical opinion, to the best of his 
ability, as to the etiology of the Veteran's claimed cancers.  

The Veteran's representative also notes that relevant 
treatment records from the VAMC in Palo Alto, California, 
have not been associated with the claims folder.  On remand, 
these files should be obtained and reviewed.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992)  

The Veteran is also seeking service connection for an 
acquired psychiatric disorder, claimed as PTSD.  There is no 
record of a diagnosis of PTSD in the claims file, and the 
Veteran has not provided any information about stressful 
events in service which may have triggered PTSD.  However, 
the evidence indicates that he has been diagnosed with other 
psychiatric disorders, including major depressive disorder 
and personality disorders.  Nothing in the evidence suggests 
that the Veteran has any specialized medical knowledge.  As a 
layperson, he may testify as to the symptoms he can observe, 
but he is not competent to provide a diagnosis that requires 
the application of medical expertise to the facts presented.  
Therefore, his claim for service connection for PTSD should 
be construed to encompass any acquired psychiatric disorder 
suggested by the evidence.  Clemons v. Shinseki, 23 Vet. App. 
1, 5 (2009).  Accordingly, the claim has been modified as 
shown on the title page.

The evidence includes the report of an August 2004 
examination in which the examiner diagnosed major depression, 
recurrent, and appeared to associate it with the Veteran's 
claimed cancers.  Thus, the evidence raises a theory of 
entitlement to service connection for a psychiatric disorder 
secondary to cancer.  The issue of service connection for an 
acquired psychiatric is therefore inextricably intertwined 
with the claim for service connection for cancer.  See Parker 
v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two issues are "inextricably 
intertwined" when they are so closely tied together that a 
final Board decision cannot be rendered unless both are 
adjudicated).  As the claims should be considered together, 
it follows that any Board action on the psychiatric disorder 
claim would be premature at this time.  Hence, a remand of 
this matter is warranted, as well.

The RO has not considered this theory of entitlement, nor has 
it provided the Veteran notice of the information and 
evidence needed to substantiate and complete a claim of 
entitlement to secondary service connection.  On remand, 
should the underlying service connection claim be decided in 
the Veteran's favor, such notice must be provided.  38 
U.S.C.A. §§ 5103, 5103A.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to 
identify dates and locations of any 
medical treatment he has received for his 
claimed disabilities.  For any private 
records identified, ask the Veteran to 
complete a waiver so that these records 
may be released to VA.

Thereafter, the AMC/RO should request any 
identified records, to include the VA 
treatment records from the Palo Alto VAMC 
since January 2008.  Any records obtained 
should be associated with the claims 
file.  If any records are unavailable, 
this should be noted in the claims file.  

2.  Return the claims file to the VA 
examiner who examined the Veteran in 
December 2009, with instructions to 
review the record and to provide an 
opinion, to the best of his medical 
knowledge, as to the etiology of each of 
the Veteran's claimed conditions.  A 
clear rationale for all opinions is 
necessary and a discussion of the facts 
and medical principles involved should be 
included.  However, if the requested 
opinion cannot be provided without resort 
to speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  The examiner should also be 
asked to clarify his previous statements 
that pseudomyxoma peritonei "is not 
considered an Agent Orange mediated 
tumor."  He should specify whether this 
is his own professional opinion or merely 
a restatement of VA regulation.  If the 
examiner who provided the December 2009 
VA examination is unavailable, the claims 
folder should be forwarded to an 
appropriate physician with a request that 
the examiner review the claims folder, 
identify the types of cancer with which 
the Veteran has been diagnosed and offer 
an opinion as to whether it is at least 
as likely as not that the cancer is 
related to the Veteran's service, to 
include presumed exposure to herbicides.  

3.  Review the record and complete any 
further development, if necessary.  
Thereafter, readjudicate the issues on 
appeal.  If the claim of service 
connection for bladder cancer is granted, 
the RO should issue the Veteran 
appropriate notice regarding the claim of 
service connection for an acquired 
psychiatric disability as secondary to 
the service-connected cancer, and 
complete any further development of this 
claim, as necessary.

4.  If any claim remains denied, the RO 
should issue a supplemental statement of 
the case and afford the Veteran and his 
representative an opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

